Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Examiner agrees with the analysis provided in the Remarks dated 03/09/2022 and amended claims associated therewith, and concurrently finds the claims to be eligible under §103.      
As per the prior art, the prior art does not teach or fairly suggest all of the limitations of the claimed invention including inter alia receiving oilfield operational plan information; determining oilfield operational plan actions based at least in part on the oilfield operational plan information by implementing a combinatorial solver to search a state space; partitioning the search of the state space by implementing a logical solver that receives from the combinatorial solver contextual information as to an operational state and a query for a corresponding one of the oilfield operational plan actions, wherein, in response, the logical solver determines and returns an answer to the query to the combinatorial solver and wherein the logical solver comprises inference rules for context dependent application of the answer to one or more other oilfield operational plan actions for at least one subsequent operational state as a side effect of performance of the one of the oilfield operational plan actions; based at least in part on the determining and the partitioning, outputting an oilfield operational plan as a digital plan that specifies at least one control action for oilfield equipment; and responsive to performance of at least one of the at least one control action, calling for re-planning of the digital plan via implementation of the combinatorial solver and the logical solver, wherein implementation of the logical solver expedites re-planning.  The closest prior art of record is Fox in Office Action dated 11/09/2021 wherein Fox ¶0162 teaches a planning module to allow a device to create plans for a controller module to execute functions as necessary whereby auxiliary solvers may be included to carry out auxiliary processing functions.  However, Fox alone or in combination with the prior art of record Abdelwahab does not teach the above limitations.   
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURTIS GILLS/               Primary Examiner, Art Unit 3623